Opinion issued August 6, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00196-CV
                             ———————————
                    MAGDANNA OVAKIMYAN, Appellant
                                          V.
                  RICARDO MANUEL CABRERA, Appellee


                    On Appeal from the 257th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-65726


                           MEMORANDUM OPINION

      Appellant, Magdanna Ovakimyan, has neither established indigence nor paid

or made arrangements to pay the fee for preparing the clerk’s record. See TEX. R.

APP. P. 20.1 (listing requirements for establishing indigence); TEX. R. APP. P. 37.3(b)

(allowing dismissal of appeal if no clerk’s record filed due to appellant’s fault). The
Court notified appellant by letter dated June 12, 2020 that this appeal was subject to

dismissal and advised appellant that she must respond by July 13, 2020 to avoid

dismissal. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal). Appellant

did not respond.

      We dismiss this appeal. See TEX. R. APP. P. 5 (allowing enforcement of rule

requiring payment of fees); 42.3(c) (allowing involuntary dismissal of case). We

dismiss any pending motions as moot.


                                  PER CURIAM
Panel consists of Justices Keyes, Kelly, and Landau.




                                          2